DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Examiner Notes some entries have not been reviewed as an English abstract or translation was not provided.
Drawings
The drawings filed on 03/03/2021 are deemed acceptable for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first trajectory planning module (4.1)”. “a second trajectory planning module (4.2), which” and “a third trajectory planning module (4.3), which” in claim 14. The structure of the limitations are understood to be a flight controller/generic computer found in the specification [0068]-[0069].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
	Claim(s) 1-22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1 
	Claim(s) 1-13 is/are directed to a method (i.e., a process). Claims 14-22 are directed to an apparatus. Therefore, claim(s) 1-22 is/are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
	Regarding Prong I of the Step 2A analysis, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
	In the present case, the abstract ideas and  the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

	14. A controller configured with a trajectory planning algorithm (4) for determining a flight trajectory (FB) for an aerial vehicle (1) in a three-dimensional space from a starting point (VP1) to a finishing point (VP2), the controller is configured with:
	i) a first trajectory planning module (4.1), which carries out a first trajectory planning, confined to a first plane or area in the three- dimensional space, in order to obtain a first trajectory planning result with a first trajectory profile (BP 1);
	ii) a second trajectory planning module (4.2), which carries out a second trajectory planning, confined to a second plane or area (SE), different from the first plane or area, in the three-dimensional space, in order to obtain a second trajectory planning result; and
	iii) a third trajectory planning module (4.3), which combines the first trajectory planning result and the second trajectory planning result to form an overall trajectory planning result for the flight trajectory (FB).
 
	The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, the context of this claim encompasses a person (pilot) determining altitudes to flight at a lateral direction to fly, and combining both to create a flight path. Accordingly, the claim recites at least one abstract idea. 
101 Analysis – Step 2A, Prong II 
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
	 
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
The “controller” and “trajectory planning module(s)” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The control system is recited at a high level of generality and merely automates the evaluating step. 
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
	Regarding Step 2B, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller/trajectory planning modules (Understood as a controller See 112f above) to perform the evaluating… amounts to nothing more than applying the exception using a generic computer component. As discussed above “a controller” is understood as a general purpose computer. Generally applying an exception using a generic computer component cannot provide an inventive concept. 
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that the “controller” is anything other than a conventional computer within a vehicle. MPEP 2106.05(f), and the cases cited therein, indicate claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Hence, the claim(s) is/are not patent eligible. 

	Claim 1 is the method of performing claim 1 and rejected for the same reasons. 
	Claim 22 is an aircraft containing the controller of claim 14 and rejected for the same reasons.

	Dependent claim 4 recites carrying out special trajectory plannings in order to obtain corresponding dedicated trajectory planning results, and adding said dedicated trajectory planning results to the overall trajectory planning result in step c), which is understood as a mental process. A pilot develop the flight plan in segments. The analysis under Prong II of the Step 2A, and Step 2B are the same as under Claim 14 above.

	Dependent claim 7 recites cutting the 3D surface model (OM) along the first trajectory profile (BP 1) in order to obtain a three-dimensional surface (SE) with modified obstacles (H), which is understood as a mental process. A pilot look at the model from a specified altitude. The analysis under Prong II of the Step 2A, and Step 2B are the same as under Claim 14 above.

	Dependent claim 8 recites generating a graph with edges (KA) and nodes (KN) based on the three-dimensional surface (SE), said graph maximizes a distance of the edges (KA) from the modified obstacles (H), which is understood as a mental process. A pilot could form a connected graph based on the surface data. The analysis under Prong II of the Step 2A, and Step 2B are the same as under Claim 14 above.
	
	Dependent claim 10 recites determining a cost-optimal trajectory (PF) while taking into account the weightings, which is understood as a mental process. A pilot could find a path of least cost looking at the graph. The analysis under Prong II of the Step 2A, and Step 2B are the same as under Claim 14 above.
	
	Dependent claim 11 recites converting the trajectory (PF) into a flyable trajectory (T1, T2), taking into account an envelope of the aerial vehicle (1) and the payload, which is understood as a mental process. A pilot could form the trajectory based on vehicle specifications and payload data. The analysis under Prong II of the Step 2A, and Step 2B are the same as under Claim 14 above.

	Dependent claim 13 recites generating two separate trajectories or flight trajectories (T1, T2), which are at a distance from one another in at least one of the first plane or the second plane (SE), which is understood as a mental process. A pilot could form two separate trajectories. The analysis under Prong II of the Step 2A, and Step 2B are the same as under Claim 14 above.

	
	Dependent claim(s) 2, 3, 5-6, 9-12, and 15-21 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. The limitations merely further specify the abstract idea. Therefore, dependent claims 2, 3, 5-6, 9-12, and 15-21 are not patent eligible under the same rationale as provided for in the rejection of claim 14. 
	Therefore, claim(s) 1-22 is/are ineligible under 35 USC §101.

	Examiner suggests adding a practical application to the claims. Such practical application for example can be found in [0067] of the specification, for example, wherein the aerial vehicle flies according to the flight trajectory.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 8-11 and 17-20 are rejected under U.S.C. §101 and dependent on a reject base claim, however the subject matter, as claimed, is distinguished from the prior art. The closest prior art (US 20100017113 A1) teaches building a flight trajectory based on a lateral and vertical flight trajectory. US 20200342770 A1, teaches iteratively updating a lateral or vertical portion of a trajectory. However the prior art alone nor in combination teaches each limitation, specifically including “generating a graph with edges (KA) and nodes (KN) based on the three-dimensional surface (SE), said graph maximizes a distance of the edges (KA) from the modified obstacles (H)”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 13-18 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Artini (US 20100017113 A1).

Regarding claim 1, Artini teaches a trajectory planning method for determining a flight trajectory (FB) for an aerial vehicle (1) in a three-dimensional space from a starting point (VP1) to a finishing point (VP2), the method comprising:
	a) carrying out a first trajectory planning, confined to a first plane or area in the three-dimensional space, in order to obtain a first trajectory planning result with a first trajectory profile (BP1) ([0015] “the vertical trajectory of the flight trajectory is formed, in a vertical plane, by a succession of segments which are rectilinear and which exhibit a constant slope”);
	b) carrying out a second trajectory planning, confined to a second plane or area (SE), different from the first plane or area, in the three-dimensional space, in order to obtain a second trajectory planning result ([0012] “the lateral trajectory of the flight trajectory is formed, in a horizontal plane, by a succession of branches which are rectilinear and which are separated from one another by first transition phases (curvilinear)”); and
	c) combining the first trajectory planning result and the second trajectory planning result to form an overall trajectory planning result for the flight trajectory (FB) ([0004] “construct a low altitude flight trajectory intended to be followed by an aircraft, in particular a military transport plane, said flight trajectory comprising a lateral trajectory and a vertical trajectory”).

Regarding claim 2, Artini teaches the trajectory planning method as claimed in claim 1, wherein the first plane or area and the second plane or area (SE) are oriented perpendicularly to one another ([0004] “flight trajectory comprising a lateral trajectory and a vertical trajectory”).

Regarding claim 3, Artini teaches the trajectory planning method as claimed in claim 2, wherein the first plane is a vertical plane ([0015] “the vertical trajectory of the flight trajectory is formed, in a vertical plane”) and the second plane (SE) is a horizontal plane ([0012] “the lateral trajectory of the flight trajectory is formed, in a horizontal plane”).


Regarding claim 5, Artini teaches the trajectory planning method as claimed in claim 1, wherein in step a), at least the following influencing variables are taken into account for the first trajectory planning: 
	a 3D surface model (OM) of a flying environment, said 3D surface model comprises coordinates of obstacles (H) within the flying environment ([0056] “a means 2 providing a terrain profile PT1 pertaining to the terrain 3 to be overflown by the aircraft A”); 
	applicable regulations and aviation rules ([0002] “a flight trajectory allowing an aircraft to follow as closely as possible the terrain overflown, while avoiding any risk of collision with a part of said terrain”); 	
	aerial-vehicle-specific and load-specific parameters ([0075] “To construct a transition phase, there is provided a circular arc Q1 of constant radius of curvature R1, R2 (which depends on a maximum allowable load factor), as represented in FIG. 3, (associated with anticipation of turn) or as represented in FIG. 4 (associated with overfly obligation)”).

Regarding claim 6, Artini teaches the trajectory planning method as claimed in claim 5, wherein the 3D surface model (OM) is extended to include minimum distances (dz,min) to be maintained from the obstacles (H) ([0104] “electing a position of said construction profile 26, for which its edges arrive tangential (with circles C3 specified hereinbelow) with said terrain profile PT1, and no peak of said terrain profile PT1 crosses said construction profile 2”).

Regarding claim 13, Artini teaches the trajectory planning method as claimed in claim 1, further comprising for flying a route in two directions, generating two separate trajectories or flight trajectories (T1, T2), which are at a distance from one another in at least one of the first plane or the second plane (SE) (Fig. 6 and [0102] “Said construction profile 26 exhibits a V shape, whose branches 26A and 26B are determined respectively by the maximum angles of climb and descent”).

Claims 14-17 and 21 is a controller ([0061] “processing operations implemented by said central unit 13”) configured with a trajectory planning algorithm (4) for determining a flight trajectory (FB) ([claim 15 “A device for constructing a low altitude flight trajectory (TO)” for an aerial vehicle (1)(Claim 15 “aircraft”) in a three-dimensional space from a starting point (VP1) to a finishing point (VP2) (Fig. 2), the controller is configured with: i) a first trajectory planning module (4.1) ([0061] “processing operations implemented by said central unit 13”), ii) a second trajectory planning module (4.2) ([0061] “processing operations implemented by said central unit 13”), iii) a third trajectory planning module (4.3) ([0061] “processing operations implemented by said central unit 13”), for performing the method of claims 1, 5, 6, 7, and 13, respectively. The limitations are substantially similar therefore rejected for the same reasons.

Regarding claim 18, Artini teaches the controller configured with the trajectory planning algorithm (4) as claimed in claim 17, wherein the third trajectory planning module (4.3) is configured to convert a trajectory (PF) determined by the second trajectory planning module (4.2) into a flyable trajectory (T1, T2) while taking into account an envelope of the aerial vehicle (1) and a payload ([0075] “To construct a transition phase, there is provided a circular arc Q1 of constant radius of curvature R1, R2 (which depends on a maximum allowable load factor), as represented in FIG. 3, (associated with anticipation of turn) or as represented in FIG. 4 (associated with overfly obligation)”).
Claim 22, is an aerial vehicle comprising the controller of claim 14. The limitations are substantially similar therefore rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artini view of Shinya (US 20200342770 A1).

Regarding claim 7, Artini teaches the trajectory planning method as claimed in claim 6, further comprising cutting the 3D surface model (OM) along the(Fig. 6; ).

	Artini does not teach cutting the 3D surface model (OM) along the
	Shinya teaches cutting the 3D surface model (OM) along the(Fig. 17 and [0069] “When the direction of avoidance is set to a horizontal plane, the flight plan route correction module 110m5 corrects the flight plan route such that the flight plan route circumvents the proximate place on the horizontal plane (step S107b)”).

	Artini teaches viewing a surface cut along a horizontal plane, to modify a vertical trajectory. Shinya teaches modifying either the lateral trajectory or the vertical trajectory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cut the model along the vertical plane to obtain the surface model as taught by Shinya for the surface area of Artini. One of ordinary skill in the art would have been motivated to modify the “flight plan route such that the flight plan route circumvents the proximate place on the horizontal plane”.
	

Claim(s) 4, 12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artini view of Astruc (US 20070181750 A1).

Regarding claim 4, Artini teaches the trajectory planning method as claimed in claim 1.
	Artini does not teach further comprising for planning dedicated flight phases, including at least one of take-off or landing, carrying out special trajectory plannings in order to obtain corresponding dedicated trajectory planning results , and adding said dedicated trajectory planning results to the overall trajectory planning result in step c).
	Astruc teaches further comprising for planning dedicated flight phases, including at least one of take-off or landing, carrying out special trajectory plannings in order to obtain corresponding dedicated trajectory planning results ([0031] “In another variant corresponding to a "T" approach, the profile is made up of three consecutive segments… [0034] a third segment sloping towards the landing point (PP) and following the same heading as the second segment”), and adding said dedicated trajectory planning results to the overall trajectory planning result in step c) (“[0034] a third segment sloping towards the landing point (PP) and following the same heading as the second segment”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have additional safety procedure for approach and landing phases in wind as taught by Astruc for the trajectory planning of Artini. One of ordinary skill in the art would have been motivated for “rapidly defining a landing point and an approach and/or takeoff procedure that are safe relative to the relief surrounding said point” (Astruc [0012]).

Regarding claim 12, Artini teaches the trajectory planning method as claimed in claim 4.
	Artini does not teach further comprising when planning dedicated flight phases, taking into account additional requirements with respect to obstacle distances and overflight altitudes and following additional safety criteria for the at least one of the take-off or landing approach against a prevailing wind direction (WR).

	Astruc teaches comprising when planning dedicated flight phases, taking into account additional requirements with respect to obstacle distances and overflight altitudes and following additional safety criteria for the at least one of the take-off or landing approach against a prevailing wind direction (WR) ([0019] “The pilot can thus position the entry or exit point of the landing/takeoff procedure directly and interactively in a zone where the entry or exit points are deemed to be safe, while optimizing the selected point as a function of constraints such as wind direction, zones where overflying is prohibited, and the performance of the aircraft”. [0078] “the zones of safe and unsafe entry/exit points being calculated in real time as a function of the position of the landing point corresponding to the position of the input device. Since the pilot is relieved from verifying mainly that the approach is safe relative to obstacles, it is easier for the pilot to take account of other parameters such as wind direction, not overflying a built-up area, and managing fuel supply”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have additional safety procedure for approach and landing phases in wind as taught by Astruc for the trajectory planning of Artini. One of ordinary skill in the art would have been motivated for “rapidly defining a landing point and an approach and/or takeoff procedure that are safe relative to the relief surrounding said point” (Astruc [0012]).

Regarding claim 19, Artini teaches the controller configured with the trajectory planning algorithm (4) as claimed in claim 18.
	Artini does not teach further comprising at least one further trajectory planning module (4.4) configured for planning dedicated flight phases including at least on of take-off or landing, in order to obtain corresponding dedicated trajectory planning results, and
	said dedicated trajectory planning results are added by the third trajectory planning module (4.3) to the overall trajectory planning result.
	
	Astruc teaches further comprising at least one further trajectory planning module (4.4) configured for planning dedicated flight phases including at least on of take-off or landing, in order to obtain corresponding dedicated trajectory planning results ([0031] “In another variant corresponding to a "T" approach, the profile is made up of three consecutive segments… [0034] a third segment sloping towards the landing point (PP) and following the same heading as the second segment”), and
	said dedicated trajectory planning results are added by the third trajectory planning module (4.3) to the overall trajectory planning result (“[0034] a third segment sloping towards the landing point (PP) and following the same heading as the second segment”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have additional safety procedure for approach and landing phases in wind as taught by Astruc for the trajectory planning of Artini. One of ordinary skill in the art would have been motivated for “rapidly defining a landing point and an approach and/or takeoff procedure that are safe relative to the relief surrounding said point” (Astruc [0012]).

Regarding claim 20, Artini in view of Astruc teaches the controller configured with the trajectory planning algorithm (4) as claimed in claim 19, 
	Artini does not teach wherein the controller is further configured to take into account additional requirements with respect to obstacle distances and overflight altitudes with the further trajectory planning module (4.4) and additional safety criteria are followed for the at least one of the take-off or landing approach against a prevailing wind direction (WR).
	Astruc teaches wherein the controller is further configured to take into account additional requirements with respect to obstacle distances and overflight altitudes with the further trajectory planning module (4.4) and additional safety criteria are followed for the at least one of the take-off or landing approach against a prevailing wind direction (WR) ([0019] “The pilot can thus position the entry or exit point of the landing/takeoff procedure directly and interactively in a zone where the entry or exit points are deemed to be safe, while optimizing the selected point as a function of constraints such as wind direction, zones where overflying is prohibited, and the performance of the aircraft”. [0078] “the zones of safe and unsafe entry/exit points being calculated in real time as a function of the position of the landing point corresponding to the position of the input device. Since the pilot is relieved from verifying mainly that the approach is safe relative to obstacles, it is easier for the pilot to take account of other parameters such as wind direction, not overflying a built-up area, and managing fuel supply”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have additional safety procedure for approach and landing phases in wind as taught by Astruc for the trajectory planning of Artini. One of ordinary skill in the art would have been motivated for “rapidly defining a landing point and an approach and/or takeoff procedure that are safe relative to the relief surrounding said point” (Astruc [0012]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668